COXE, District Judge
(orally). The section of the free list which is invoked by the importer, refers with great clearness, not to single articles which have been part of foreign collections or to single articles which are intended to be added to collections in this country, but it refers to collections of antiquities. The collection must be imported. If an importer assembles a collection of antiques, which, under the decisions of the courts, must certainly contain more than two articles, and intends to import the collection into this country, the mere fact that through mistake the articles forming the collection are imported in different steamers, or at different times is not material. But there must be a collection of which the importation is a part. It seems to be conceded from the proof here that the importation in question came here alone, and there is no evidence of which the court can take cognizance that it was part of a collection of antiques assembled in London and imported to this country and reassembled. In order to reach such a conclusion I would have to substitute conjecture for proof, and surmise that “.Babylonian cylinders,” whatever they may be, are antiquities with*730in the definition of the statute. There is no proof to warrant the court in saying that the opal in question was part of a collection of antiques produced before the year 1700. This being so, it is an importation of a single article, and no court has gone to the extent of holding that one article constitutes a collection. The de-cisión of the board sustaining the action of the collector in assessing duty under paragraph 452 must be affirmed.